Case: 1:21-cv-02689 Document #: 42 Filed: 07/12/21 Page 1 of 8 PageID #:2233




                   IN THE UNITED STATE DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

TOMMY HILFIGER LICENSING LLC,

                       Plaintiff,
                                                   Case No. 21-cv-2689
       v.
                                                   Judge Gary Feinerman
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,                       Magistrate Judge Maria Valdez
PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A
HERETO,

                       Defendant.



                     DEFENDANT’S MOTION TO DISMISS AND
               TO DISSOLVE PRELIMINARY INJUNCTION ORDER


         Defendant Skininy.com, “Defendant”, through the undersigned counsel, moves to

dismiss Defendant in this lawsuit and to dissolve the preliminary injunction order. In

support of its motion, Defendant states as follows:

                                     BACKGROUND

         Defendant operates its own interactive e-commerce store selling apparel such as

t-shirts, sweatshirts, jumpsuits, and pants. One item for sale by Defendant contains a

graphic that is allegedly similar to Plaintiff’s logo. However, Defendant has only sold one

item of the allegedly similar merchandise to a customer in Illinois, who has been identified

as an investigator engaged by Plaintiff in this matter. This lone sale in the state of Illinois

does not amount to sufficient contacts with the forum state needing to file an action in the
Case: 1:21-cv-02689 Document #: 42 Filed: 07/12/21 Page 2 of 8 PageID #:2234



Seventh Circuit. Notwithstanding the foregoing, however, Plaintiff filed one Complaint

against hundreds of unrelated defendants which does not mention Defendant other than

identifying it in a “sealed” Schedule A, moved ex parte for a temporary restraining order

to freeze Defendant’s accounts held with all third parties providing services for Defendant,

including, without limitation, any online marketplace platforms including, without

limitation, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate (collectively, the

“Third Party Providers”) based on a claim improperly filed in this venue where jurisdiction

against the Defendant does not exist.

          As a result of Plaintiff’s lawsuit, the temporary restraining order and the

preliminary injunction order, all Third Party Providers has frozen all funds in Defendant’s

accounts with each such Third Party Provider, not just amounts tied to the sale of the

allegedly-infringing products, which in effect is shutting down Defendant’s business,

despite Plaintiff not filing its complaint with a court having proper jurisdiction over this

matter. This has substantially interfered with Defendant’s business and caused Defendant’s

significant loss.

                                        ARGUMENTS

     I.      COMPLAINT AGAINST DEFENDANT SHOULD BE DISMISSED
                       DUE TO LACK OF JURISDICTION

          "When a statute gives no clear indication of an extraterritorial application, it has

none". Morrison v. National Australia Bank Ltd., 561 U.S. 247, 255 (2010). Similarly, state

law of Illinois also presumptively lacks extraterritorial reach. Hirst v. Skywest, Inc., 15 C

02036, 2016 WL 2986978, at 8 (N. D. Ill. May 24, 2016). The long-standing rule of
Case: 1:21-cv-02689 Document #: 42 Filed: 07/12/21 Page 3 of 8 PageID #:2235



construction in Illinois holds that a statute is without extraterritorial effect unless a clear

intent in this respect appears from the express provisions of the statue. Plaintiff has failed

to allege any conduct by Defendant having required degree of effect on either U.S. or

Illinois commerce, and as such the Lanham Act and Illinois Uniform Deceptive Trade

Practice Act ("IDTPA”) cannot reach Defendant extraterritorially. Defendant made only

one sale of the alleged counterfeit products in this matter in Illinois.

         Defendant reasonably believes that this court does not have personal

jurisdiction over them. Illinois courts may exercise jurisdiction over Defendant only if

authorized both by the United States Constitution and, as applicable, Illinois law.

American Bridal & Prom Indus. Ass'nInc.v. The Partnerships, 192 F. Supp. 3d 924,931

(N.D. Ill. 2016). "There are two types of personal jurisdiction: general jurisdiction,

which exists only when the party's affiliations with Illinois "are so constant and

pervasive 'as to render [it] essentially at home" here, Daimler AG v.Bauman, 134 S.Ct.

746, 751, 187 L.Ed.2d 624 (2014) (quoting Goodyear Dunlop Tires Operations, S.A.

v. Brown, 564 U.S. 915,919,131 S.Ct. 2846, 180 L.Ed.2d 796 (2011)); and specific

jurisdiction, which is "case-specific" and exists where the defendant has "purposefully

directed" its activities at residents of the forum state and where the plaintiffs claim is

"linked to the [defendant's] activities or contacts with" Illinois, Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472-73, 105 S.Ct. 2174, 85 L.Ed.2d 528; Kipp v. Ski

Enterprise Corp. of Wisconsin, Inc., 783 F.3d 695 (7th Cir.2015)". American Bridal

& Prom Indus. Ass'n Inc. Id.
Case: 1:21-cv-02689 Document #: 42 Filed: 07/12/21 Page 4 of 8 PageID #:2236



         The Lanham Act does not authorize nationwide, much less worldwide service

of process. American Bridal & Prom Indus. Ass'n Inc. Id. The plaintiff bears the burden

to demonstrate that the district court has jurisdiction over each defendant through

effective service. Cardenas v. City of Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011).

Only proper service vests a district court with personal jurisdiction over a defendant.

Luoxttica Group S.P.A. v. Partnerships & Unincorporated, 391 F. Supp. 3d, 816, 821

(7th Cir. 2019). Defendant sells products through their own website to customers.

However, they only sold one unit of the alleged counterfeit products to a customer in

Illinois. See, Declaration of Gangneng Xiao, attached hereto as Exhibit A. Such lone

customer was an investigator engaged by Plaintiff in this matter as indicated by

Plaintiff’s counsel provided infringing evidence, and Defendant’s own sales record

attached hereto as Exhibit B and Exhibit C respectively. Such an insignificant number of

sales is not sufficient to give the Court proper jurisdiction. Watchworks, Inc. v. Total

Time, Inc., 2002 U.S. Dist. LEXIS 4491 (N.D. Ill. March 19, 2002) (holding that the

plaintiff lacked jurisdiction over plaintiff since defendant only made two sales in the forum

state, one of which was to the plaintiff’s investigator). As such, Defendant has no ties to

the State of Illinois that would permit the Court to exercise personal jurisdiction over

them.

         Additionally, this district court has rulings for lack of jurisdiction for similar cases.

See Sun Chenyan v. The Partnerships and Unincorporated Assoc’s Identified on Schedule

“A”, 2021 WL 1812888, at *5 (N.D. Ill. May 6, 2021) (finding no personal jurisdiction

where foreign Defendant owned and operated eBay storefronts); Rubik's Brand, Ltd. v.
Case: 1:21-cv-02689 Document #: 42 Filed: 07/12/21 Page 5 of 8 PageID #:2237



P'ship & Unincorporated Ass'ns Identified on Schedule "A", No. 20-cv-5338 (N.D. Ill. Mar.

4, 2021) (holding that maintaining an interactive website that was accessible in Illinois

does not confer personal jurisdiction); and General Tools & Instruments, LLC v. The

Partnerships and Unincorporated Associations Identified on Schedule ‘A’, Case No. 20-

cv-1036 (N.D. Ill. May. 17, 2021) (determining that, because the defendant was not

domiciled nor incorporated in Illinois and did not target any marketing efforts to Illinois

customers, that the court lacked jurisdiction).



         II.    PRELIMINARY INJUNCTION SHOULD BE DISSOLVED.

A. Plaintiff Is Not Entitled to Preliminary Injunction.

         The purpose of preliminary injunctive relief is “to minimize the hardship to the

parties pending the ultimate resolution of the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712,

717 (7th Cir. 1988). When evaluating the merits of a motion for preliminary injunctive

relief, a district court must determine whether the party seeking the preliminary injunction

has demonstrated that: (1) it has a reasonable likelihood of success on the merits of its

claim; (2) no adequate remedy at law exists; (3) it will suffer irreparable harm if

preliminary injunctive relief is denied; (4) the irreparable harm it will suffer without

preliminary injunctive relief outweighs the irreparable harm the nonmoving party will

suffer if the preliminary injunction is granted; and (5) the preliminary injunction will not

harm the public interest. Platinum Home Mtge. Corp. v. Platinum Fin. Group, Inc., 149

F.3d 722, 726 (7th Cir. 1998).
Case: 1:21-cv-02689 Document #: 42 Filed: 07/12/21 Page 6 of 8 PageID #:2238



         Here, Plaintiff is not entitled to preliminary injunction against Defendant because

Plaintiff is not likely to succeed on the merits, Plaintiff will not suffer irreparable harm,

Defendant will suffer irreparable harm from the injunction that is disproportionate to the

alleged infringing activity, and the injunction harms the public interest. Plaintiff is not

likely to succeed on the merits of its claims against Defendant. As set forth in the motion

to dismiss above, the claims against Defendant should be dismissed because there have not

been sufficient contacts in the forum state to for this Court to exercise jurisdiction over

Defendant. Since Defendant has not targeted customers in Illinois with the allegedly

infringing merchandise, Plaintiff will not suffer any irreparable harm if the preliminary

injunction is vacated. However, Defendant is suffering substantial irreparable harm which

severely outweighs Plaintiff’s harm, if any. Due to the temporary restraining order and the

preliminary injunction order, Defendant has more than $140,000 dollars restrained.

Defendant is legitimate business sellers, with this restrained amount, Defendant’s business

has been severely impacted. Defendant remains unable to access its funds. While

Defendant has only sold one unit of alleged infringing products for a gross revenue of only

USD $30.95 and a profit of only $10.60, as set forth in Exhibit D, Defendant’s Sales

Accounting. Defendant’s funds that have been frozen by the Third Party Providers is more

than $140,000, and continued denial of access to all of such funds will cause irreparable

harm which is disproportionate to Plaintiff’s claims.

         Finally, the injunction will harm the public interest. If other e-commerce

businesses, solely because they have sold one unit of allegedly infringing merchandise in

the forum state, will be sued by Plaintiff in Court for trademark infringement and the Court
Case: 1:21-cv-02689 Document #: 42 Filed: 07/12/21 Page 7 of 8 PageID #:2239



will routinely grant interim orders freezing their entire accounts with Third Party Providers

pending the year-long litigation, such e-commerce businesses are likely to choose not to

sell these products any longer. This will cause a chilling effect which will assist Plaintiff to

oust its competitors like Defendant from the market. Additionally, Plaintiff is utilizing this

district court while targeting foreign online sellers with the arbitrage of U.S. court litigation

cost and knowledge, bringing lawsuits that lack jurisdiction. As such, the injunction will

harm the public interest.

                                       CONCLUSION

         For the foregoing reasons, Defendant respectfully requests that the Court dismiss

the case, dissolve and vacate the preliminary injunction order, order any applicable Third

Party Providers to release funds in Defendant’s accounts and lift any restraints on

Defendant’s accounts, and direct Plaintiff’s counsel to notify the Third Party Providers to

lift any restraints on Defendant’s accounts, and for such other and further relief as the

Court deems just and proper.


Dated: July 12, 2021.                                   Respectfully submitted,

                                                        /s/ Ge (Linda) Lei
                                                        Ge (Linda) Lei, Esq.
                                                        Getech Law LLC
                                                        203 N LaSalle ST
                                                        Chicago, Illinois 60601
                                                        C: (312) 888-6633
                                                        Linda.lei@getechlaw.com
                                                        Attorneys for Defendant
Case: 1:21-cv-02689 Document #: 42 Filed: 07/12/21 Page 8 of 8 PageID #:2240




                             CERTIFICATE OF SERVICE


    I hereby certify that on July 12, 2021, a copy of the foregoing was filed via the Court’s

ECF filing system, thereby serving it upon all counsel of record.


                                                      /s/ Ge (Linda) Lei
                                                      Ge (Linda) Lei, Esq.
